United States Court of Appeals
                     For the First Circuit


No. 17-2088

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        JOSHUA HARRISON,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                             Before

                   Lynch, Kayatta, and Barron,
                         Circuit Judges.


     Lawrence D. Gerzog on brief for appellant.
     Renée M. Bunker, Assistant United States Attorney, Appellate
Chief, and Halsey B. Frank, United States Attorney, on brief for
appellee.


                         August 10, 2018
             LYNCH, Circuit Judge.         This sentencing appeal follows

Joshua   Harrison's     plea    of   guilty    to   possession    of    child

pornography.     Harrison kept on his computer and tablet over 300

child pornography images, many of prepubescent minors, toddlers,

and infants.      Harrison's criminal history includes a juvenile

adjudication    and   adult    criminal    conviction   for   abuse    of,   or

misconduct with, boys as young as eight years old.

             The district court sentenced Harrison to 120 months'

imprisonment followed by lifetime supervised release.             The court

reasoned that the condition of lifetime supervised release was

justified because Harrison posed a "danger to young boys."

             On appeal, Harrison asks us to vacate and remand for

resentencing.     He argues that the district court inadequately

explained why it imposed a condition of lifetime supervised release

and that the condition is substantively unreasonable.                 He next

challenges his 10-year imprisonment sentence as substantively

unreasonable.    We disagree and so we affirm.

                                      I.

             In August 2015, authorities detected child pornography

in an email account they traced to Harrison.              Further inquiry

turned up a 2012 report that Harrison had offered to exchange

sexual photographs for money with two young boys.                With this,

police got a warrant to search Harrison's email account and his

residence.


                                     - 2 -
          Harrison spoke with police during the search.   He denied

involvement with child pornography, but said that if his computer

contained child pornography it was for him to "self-medicate" so

that he did not do anything to a child.       The officers seized

Harrison's laptop and tablet, which between them held 320 images

of child pornography.   The probation office said that number, 320,

was "a conservative accounting."   The images involved prepubescent

minors, toddlers, and infants as young as one year old.   And some

depicted "sadistic or masochistic conduct" including penetration

and bondage.

          Harrison was charged with one count of possession of

child pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and

(b)(2).   He pleaded guilty, with no plea agreement, in December

2016.

          We recount the following from the presentence report

(PSR) and the sentencing transcript.   Harrison, from at least the

age of sixteen, "engaged in a pattern of activity involving the

sexual abuse or exploitation of a minor."   In 1998, when Harrison

was sixteen, he received a juvenile adjudication for the gross

sexual assault of an eight-year-old boy.        While in juvenile

detention, Harrison collected over 100 disciplinary infractions.

Corrections officials deemed him a "treatment resister."        At

discharge, he was an "untreated sex offender," having completed

only two credits of a 120-credit sex offender treatment program.


                               - 3 -
            Clinical reviews conducted during Harrison's juvenile

detention   revealed   a   lack    of   empathy   and     "total     absence    of

remorse."   The reviews found it "highly probabl[e]" that Harrison

had more victims. And, importantly, they concluded that Harrison's

"risk of sexual re-offense [was] higher than the baseline risk."

That conclusion proved prophetic when, soon after his release,

Harrison offered to exchange sexual pictures for money with two

boys, sending them a picture of his "lower half."

            At   twenty,   Harrison     was   convicted    of   visual   sexual

aggression against a minor.         He spent two weeks in Maine state

prison, followed by a year of probation.            Then, at twenty-nine,

Harrison chatted with young boys on Facebook, sending and receiving

sexually explicit images.         He tried to get one of the boys, aged

thirteen years, to meet him in person for a sexual encounter.

During these chats, Harrison made sexual statements including "I

cant believe im gonna do it with a 13yr old boy."                    He was not

charged for this conduct.      Harrison also had past convictions for

theft and criminal trespass.

            Authorities    have     identified    several       of   Harrison's

victims -- children depicted in the images on his computer and

tablet.     Between them, they have filed several Victim Impact

Statements; one victim has requested restitution of $25,000.                   The

government and Harrison agreed that Harrison should pay $3,000 in

restitution to an identified victim.


                                    - 4 -
          Harrison was 35 years old at time of sentencing.          There,

the district court calculated a criminal history category of II

and a total offense level of 32,1 putting Harrison's guideline

sentencing range at 135 to 168 months' imprisonment.        See U.S.S.G.

ch. 5, pt. A (sentencing table).           The statutory maximum brought

Harrison's guideline term of imprisonment down to 120 months.

Defense counsel made no objection to these calculations.2

          The   district   court    acknowledged     Harrison's    "tragic

history of sexual abuse" as a victim.        When Harrison was thirteen,

two older men used alcohol, drugs, gifts, money, and pornography

to lure, groom, and abuse him and two other young boys.           Further,

Harrison's mother physically abused him when he was very young.

Despite this history of abuse, Harrison has received minimal victim

counseling.

          The   district   court    also    noted   Harrison's    "host   of

psychiatric diagnoses."    The PSR lists PTSD, borderline bipolar,

depression, and anxiety.    Because of this, Harrison has received

Social Security disability benefits since he was eighteen.



     1    The PSR calculated a total offense level of 34. Unlike
the PSR, the district court did not apply a two-level enhancement
for    child    pornography     distribution    under     U.S.S.G.
§ 2G2.2(b)(3)(F). The government had earlier decided not to pursue
that enhancement.
     2    Defense counsel did preserve an objection to a two-point
enhancement for use of a computer. Harrison raises no objection
to that enhancement on appeal, so we do not address it.


                                   - 5 -
            At    sentencing,      defense    counsel    cited     three     child

pornography possession cases said to be similar to Harrison's.                  In

each   case,     the   defendant   received    either    a   60-    or    72-month

sentence.      In one, United States v. King, No. 1:11–cr–00121–JAW,

the district court judge had been the sentencing judge.                   He found

"marked differences between" Harrison's case and King's:

            This is a very different situation than was
            presented in King.    Mr. King did something
            very violative of his stepdaughter and he
            invaded her privacy, but there was no real
            suggestion that he represented an ongoing
            concern for the court of recidivism, and
            unfortunately for this defendant [Harrison],
            I can't say the same thing.

Further, Harrison presented a "very different and individualized

history."      The "most problematic part" for the district court was

Harrison's "very disturbing . . . series of sexual encounters

with . . . underage boys," his "prior convictions for two sexual

offenses," and his history of "hands-on sexual contact" with boys.

This last feature -- Harrison's history of "hands-on contact with

minors" -- rendered defense counsel's cases inapposite.

            Harrison's     experience    with    the    "dark      side    of   the

Internet" also troubled the district court.             Harrison had not only

used the internet to find images of child exploitation, but also

had used it to contact and "seduce[]" "young people," which the

court found to be "an extremely dangerous thing."                        The court

observed that Harrison's "compulsion" seemed likely, at least in



                                     - 6 -
part, to have come from his "own experience of sexual abuse."                But

it was a "mystery" for the court how Harrison could then "want to

visit that same kind of suffering on other young men."                Mindful of

his "overriding obligation" to "protect the people in society who

cannot protect themselves," the district judge imposed supervised

release for life.

           The court also noted that Harrison could later ask to

revisit this portion of the sentence:

           [I]f you go out [of confinement] for an
           extended period of time, if you accept
           treatment,   and   you   demonstrate   to   the
           satisfaction of the supervising officer that
           you really do not bear a risk to children, you
           can always come and ask me to revisit this.
           But from what I see now, given the track record
           here, I want you to be controlled.

The court further sentenced Harrison to 120 months' imprisonment

and recommended that Harrison receive sex-offender treatment.

                                       II.

           The parties dispute the applicable standard of review.

We need not address this disagreement.             Even assuming, favorably

to   Harrison,   that   the   abuse    of     discretion     standard   applies,

Harrison has failed to establish any such abuse. Cf. United States

v. Ruiz-Huertas, 792 F.3d 223, 228 (1st Cir. 2015).

                                       A.

           Harrison     argues   that       the   district    court     committed

procedural error by failing to explain why it imposed lifetime



                                      - 7 -
supervised    release,     and   then   argues   that    lifetime    supervised

release is substantively unreasonable.3

             A sentencing judge satisfies his duty to explain the

sentence when he "set[s] forth enough to satisfy the appellate

court that he has considered the parties' arguments and has a

reasoned     basis   for   exercising      his   own    legal   decisionmaking

authority."    Rita v. United States, 551 U.S. 338, 356 (2007).                We

"'allow a good deal of leeway' in reviewing the adequacy of a

district court's explanation."          United States v. Ofray-Campos, 534
F.3d 1, 38-39 (1st Cir. 2008) (quoting United States v. Gilman,

478 F.3d 440, 446 (1st Cir. 2007)).

             Harrison argues that the district court nonetheless

committed procedural error by "fail[ing] to supply a shred of

reasoning for imposing the maximum possible sentence."                But that

argument is simply not credible in light of the record.                       Our

earlier discussion highlights some of the judge's stated reasons.

In particular, nearly two-and-a-half hours into the hearing, the

district court told Harrison, "given the track record here, I want

you to be controlled."       The district court noted Harrison's "awful

lot   of   close     encounters"    with    minors      and   his   history    of

"represent[ing] a danger to young boys."                A full review of the

sentencing transcript "satisfies us that the judge 'considered the


      3   Harrison has not challenged the conditions associated
with his supervised release, only its lifetime term.


                                    - 8 -
parties' arguments and ha[d] a reasoned basis for exercising his

own   legal    decisionmaking   authority.'"      Chavez-Meza   v.   United

States, 138 S. Ct. 1959, 1967 (2018) (quoting Rita, 551 U.S. at

356).4

              Further,   Harrison's   within-guidelines     sentence     of

lifetime supervised release is substantively reasonable.         The fact

that a sentence is within the guidelines range "significantly

increases the likelihood that the sentence is a reasonable one."

Rita, 551 U.S. at 347.       This sentence falls within the statutory

range, 18 U.S.C. § 3583(k), and the guidelines range, U.S.S.G.

§ 5D1.2(b)(2), for Harrison's offense.         In fact, the United States

Sentencing Commission recommends the maximum term of supervised

release -- precisely what the district court imposed -- for sex



      4   Harrison is subject to a mandatory minimum of five years'
supervised release.    See 18 U.S.C. § 3583(k).       Against this
backdrop, he characterizes his lifetime term as an extreme
deviation. He cites four cases: United States v. Ortiz-Rodriguez,
789 F.3d 15 (1st Cir. 2015); Ofray-Campos, 534 F.3d at 1; United
States v. Zapete-Garcia, 447 F.3d 57 (1st Cir. 2006); and United
States v. Smith, 445 F.3d 1 (1st Cir. 2006). In each, we found
that inadequately explained variances from the guidelines range
were grounds for vacating the sentence. See Ortiz-Rodriguez, 789
F.3d at 18-20; Ofray-Campos, 534 F.3d at 43; Zapete-Garcia, 447
F.3d at 60-61; Smith, 445 F.3d at 6.
     These cases do not help Harrison.        As both parties
acknowledge, the sentence here fell within both the applicable
statutory and guidelines ranges.   A within-guidelines sentence
like Harrison's requires less explanation than an outside-the-
range one. United States v. Turbides-Leonardo, 468 F.3d 34, 41
(1st Cir. 2006) (citation omitted). The explanation here passes
muster.


                                  - 9 -
offenses like possession of child pornography.       See U.S.S.G.

§ 5D1.2(b)(2) (policy statement).

          And lifetime supervised release is amply reasonable

given the seriousness of Harrison's offense and the likelihood

that he will offend again. We recently affirmed a district court's

upward variance from a defendant's sentencing range because "the

chances of recidivism [were] extremely high" in light of that

defendant's criminal history.       See United States v. Benítez-

Beltrán, 892 F.3d 462, 470 (1st Cir. 2018).     Here, the district

court found that Harrison represents an "ongoing concern" of

recidivism.   The court did not vary upward as in Benítez-Beltrán;

it instead applied the guidelines punishment.    This sentence is

substantively reasonable.

          In upholding the sentence in the circumstances of this

case, we join several other circuits which have upheld lifetime

terms of supervised release in child-pornography cases.   See, e.g.

United States v. Gooch, 703 F. App'x 159, 160, 161 (4th Cir. 2017)

(per curiam) (unpublished) (affirming lifetime supervised release

in child-pornography case); United States v. Cubero, 754 F.3d 888,

891, 898 (11th Cir. 2014) (same); United States v. Burnette, 414
F. App'x 795, 796, 801-02 (6th Cir. 2011) (unpublished) (same);

United States v. Williams, 636 F.3d 1229, 1231, 1234-35 (9th Cir.

2011) (same).




                              - 10 -
                                         B.

            Harrison    next    argues    that   his   ten-year   sentence   of

imprisonment is substantively unreasonable.              Here, he "must make

the difficult showing that the District Court abused its discretion

in not imposing a below-guidelines sentence."              United States v.

Gall, 829 F.3d 64, 75 (1st Cir. 2016).

            Harrison cannot make this showing.          The judge considered

the information in the PSR, what he heard at the sentencing

proceedings,    the     statutory     factors,    the    advisory   guideline

sentencing range, Harrison's history and characteristics, the

nature of his offense, the need to protect the public, and the

need   to   provide     restitution      to   Harrison's   victims.     These

considerations gave the district court a solid foundation for

imposing the statutory maximum punishment.

            Sentencing represents a "'judgment call' involving an

intricate array of factors."          United States v. Flores-Machicote,

706 F.3d 16, 21 (1st Cir. 2013) (quoting United States v. Martin,

520 F.3d 87, 92 (1st Cir. 2008)). The district court weighed those

factors,    providing    a     "plausible     sentencing   rationale   and   a

defensible result."      Martin, 520 F.3d at 96.         As such, Harrison's

sentence is substantively reasonable.

                                      III.

            Harrison's sentence and term of supervision stands.

Affirmed.


                                    - 11 -